Title: Thomas Jefferson to Thomas Mann Randolph, 27 November 1816
From: Jefferson, Thomas,Flower, George
To: Randolph, Thomas Mann


          
            Dear Sir
            Poplar Forest Nov. 27. 16.
          
          The bearer mr George Flower is an English gentleman farmer, on a tour of the US. to look for a settlement for his family and friends. he was the travelling companion of mr Birkbeck thro’ France in the tour we possess, and brings me letters from M. de la Fayette and de Lasteyrie who speak in the highest terms of his worth. he is well informed of the affairs of Europe, and particularly of England, on which he will give you much information. besides examining our soil, climate and other circumstances, he wishes to become acquainted with that scale of farming which experience has proved
			 to us best adapted to the particular circumstances of the country. for this I recommend him to your attention particularly, and assure you that in return for any information you may give him you
			 will
			 have a rich return from his fund. I hope to find him at Monticello, for which the rain having now ceased, we shall set out in two or three days, and be six days on the road. I salute you affectionately
          Th: Jefferson
        